            Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                CASE NO. _________________

ASSOCIATES IN PERIODONTICS, PLC,

       Plaintiff,                                           CLASS ACTION

v.                                                          JURY DEMAND

THE CINCINNATI INSURANCE COMPANY,

       Defendant.

___________________________________/

                                   CLASS ACTION COMPLAINT

       Plaintiff Associates in Periodontics, PLC (“Associates in Periodontics” or “Plaintiff”), on

behalf of itself and all others similarly situated, states as follows for its Complaint against

Defendant, The Cincinnati Insurance Company (“Cincinnati” or “Defendant”):

                                        INTRODUCTION

       1.      This is a class action brought by Plaintiff Associates in Periodontics against

Defendant Cincinnati, related to insurance policies that insure Plaintiff’s properties, business

operations, and potential liability in connection with Plaintiff’s business operations. These

insurance policies include Business Income coverage, Extra Expense coverage, coverage for loss

due to the actions of a Civil Authority, and Business Income from Dependent Properties, and

contains no relevant virus exclusion.

       2.      Associates in Periodontics is a dental office that purchased Defendant’s insurance

policy and made premium payments for a policy that, in the event of a catastrophe requiring a

shutdown of business operations, would require Defendant to honor its contractual obligation to

provide coverage. In March 2020, such a catastrophe took place when Plaintiff was forced to close
            Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 2 of 25




its dental office due to the COVID-19 pandemic. All across the country, including in Vermont and

New Jersey, government authorities issued closure orders to businesses, including the businesses

operated by Associates, in an effort to stop the rapid spread of the deadly COVID-19 virus. Orders

from Civil Authorities requiring businesses to close have resulted in massive losses to businesses

throughout the country. As a result, many insureds, including Plaintiff, filed claims for Business

Income coverage, Extra Expense coverage, coverage for losses due to the actions of a Civil

Authority, and Business Income from Dependent Properties coverage.

       3.      In response to the business interruption claims filed by Plaintiff and thousands of

other class members resulting from the COVID-19 pandemic, Defendant has systematically denied

and continues to deny and refuses to provide payment for insurance claims for coverage for similar

losses and expenses by insureds holding policies that are, in all material respects, identical.

Defendant’s decision to not provide coverage and/or its decision to refuse to pay claims under the

common policy forms issued to Plaintiff and the putative class members constitutes a breach of

contract and provides it with the right to seek a declaratory judgment pursuant to 28 U.S.C. §

2201(a) on behalf of itself and the class members establishing that they are entitled to receive the

benefit of the insurance coverage they purchased and for indemnification of the businesses losses

they have sustained.

                              PARTIES, JURISDICTION AND VENUE

       4.      Plaintiff Associates in Periodontics is a professional limited liability company

organized under Vermont law with its principal place of business located at 1775 Williston Road,

Suite #250, South Burlington, VT 05403. One or more of the members of Associates in

Periodontics are citizens of Vermont.
             Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 3 of 25




        5.      Defendant the Cincinnati is a Connecticut business corporation with its principal

place of business in Fairfield, Ohio. Cincinnati is an insurance company engaged in the business

of selling insurance contracts to commercial entities such as Plaintiff in Vermont and in all 50

states, including in states like New Jersey.

        6.      At all times material, Defendant engaged in substantial and not isolated activity on

a continuous and systematic basis in the State of New Jersey by issuing and selling insurance

policies in New Jersey and by contracting to insure property located in New Jersey.

        7.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1332(a) because it involves citizens of different states and the amount in controversy exceeds

$75,000.

        8.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d) because there

is diversity between Defendant and at least one member of each class; there are more than one

hundred members of each class; and the amount in controversy exceeds $5,000,000 exclusive of

interest and costs. This Court also has subject matter jurisdiction under 28 U.S.C. §§ 2201 and

2202 and is authorized to grant declaratory relief under these statutes.

        9.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events and/or omissions giving rise to the claim occurred in this district

and/or a substantial part of the property that is the subject of the action is situated in this district.

        10.      This Court has personal jurisdiction over Defendant because Plaintiff’s claims

arise out of, among other things, Defendant conducting, engaging in, and/or carrying on business

in New Jersey; Defendant’s breaching a contract in this state by failing to perform acts required

by contract to be performed in this state; and Defendant’s contracting to insure property in New

Jersey. Defendant also purposefully availed itself of the opportunity of conducting activities in the
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 4 of 25




State of New Jersey by marketing its insurance policies and services within the State, and

intentionally developing relationships with brokers, agents, and customers within the State to

insure property within the State, all of which resulted in the policy at issue in this action.

                                   FACTUAL BACKGROUND

   A. Insurance Coverage

       11.     On or about October 1, 2017, Associates in Periodontics purchased the Policy, a

property insurance policy issued and underwritten by Defendant. The Policy renews every 3 years.

The insured premises under the policy is 1775 Williston Road, Suite #250, South Burlington, VT

05403. A copy of the Associates in Periodontics Policy is attached as Exhibit A.

       12.     The Policy uses standard common forms that contain the same and/or substantially

similar provisions at issue in this action as those issues by Defendant to the members of the putative

class as defined herein.

       13.     The Policy is an all-risk insurance policy. In an all-risk insurance policy, all risks

of loss are covered unless they are specifically excluded.

       14.     One type of coverage provided by the Policy is for loss of business income, often

called business interruption insurance. This coverage is specifically provided for in a section of

the Policy titled “Business Income and Extra Expense.”

       15.     Pursuant to this coverage, Defendant promised to pay for “Loss of Business Income

and Extra Expense” caused by a Covered Cause of Loss. Specifically, Defendant promised to pay

for the “actual loss of ‘business income’ as well as ‘extra expense’ that results from the necessary

‘suspension’ of your ‘operations’ during the ‘period of restoration’ due to ‘loss’ to Covered

Property resulting from a Covered Cause of Loss.”
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 5 of 25




       16.     “Covered Causes of Loss,” with respect to the “Loss of Business Income and Extra

Expense” coverage, means “directs of direct ‘loss’ to Covered Property except those causes of

‘loss’ listed in Section II – Exclusions.”

       17.     The Policy defines ‘loss” as “accidental physical loss or accidental physical

damage.” Neither “physical loss” nor “physical damage” are defined by the Policy.

       18.     The Policy defines “Business Income” as “(a) Net Income (net profit or loss before

income taxes) that would have been earned or incurred; and (b) Continuing normal operating

expenses incurred, including payroll.”

       19.     “Extra Expense” means “the necessary and reasonable expenses you incur during

the ‘period of restoration’ that you would not have incurred if there had been no ‘loss’ due to a

Covered Cause of Loss to Covered Property.”

       20.     Additionally, under the Policy, Defendant also promised to cover “Extended

Business Income.” This coverage requires Defendant to pay for loss of business income beyond

the Period of Restoration under certain conditions.

       21.     The Policy also extends coverage for Business Income and Extra Expense to

include “Business Income From Dependent Properties.” Under this coverage, Cincinnati “will pay

for the action loss of ‘Business Income’ you sustain due to the necessary ‘suspension’ of your

‘operations’ during the ‘period of restoration.’ The ‘suspension’ must be caused by direct ‘loss’ to

‘dependent property’ caused by or resulting from any Covered Cause of Loss.” A “dependent

property” means, in relevant part, “property operated by other whom you depend on to: 1) Deliver

materials or services to you, or to others for your account” or “Attract customers to your business.”
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 6 of 25




       22.      The Policy also provides two “Civil Authority” coverages that an independent basis

for business interruption coverage that can be triggered even when the standard business

interruption coverage is not.

       23.      The first Civil Authority coverage states:

       When a Covered Cause of Loss causes damage to property other than Covered
       Property at a "premises", we will pay for the actual loss of "Business Income" and
       necessary Extra Expense you sustain caused by action of civil authority that
       prohibits access to the "premises", provided that both of the following apply:

       (a) Access to the area immediately surrounding the damaged property is prohibited
           by civil authority as a result of the damage; and

       (b) The action of civil authority is taken in response to dangerous physical
           conditions resulting from the damage or continuation of the Covered Cause of
           Loss that caused the damage, or the action is taken to enable a civil authority to
           have unimpeded access to the damaged property.


             This Civil Authority coverage for "Business Income" will begin immediately
             after the time of that action and will apply for a period of up to 30 days from
             the date of that action.

             This Civil Authority coverage for Extra Expense will begin immediately
             after the time of that action and will end:

             1) 30 consecutive days after the time of that action; or

             2) When your "Business Income" coverage ends; whichever is later.

       24.      The second Civil Authority coverage states:

       When a Covered Cause of Loss causes direct damage to property other than
       Covered Property at the "premises", we will pay for the actual loss of "Business
       Income" you sustain and necessary Extra Expense you sustain caused by action of
       civil authority that prohibits access to the "premises", provided that both of the
       following apply:

       (1) Access to the area immediately surrounding the damaged property is prohibited
       by civil authority as a result of the damage; and

       (2) The action of civil authority is taken in response to dangerous physical
       conditions resulting from the damage or continuation of the Covered Cause of Loss
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 7 of 25




        that caused the damage, or the action is taken to enable a civil authority to have
        unimpeded access to the damaged property.

        Civil Authority coverage for "Business Income" will begin immediately after the
        time of the first action of civil authority that prohibits access to the "premises" and
        will apply for a period of up to 30 consecutive days from the date on which such
        coverage began.

        Civil Authority coverage for Extra Expense will begin immediately after the time
        of the first action of civil authority that prohibits access to the "premises" and will
        end 30 consecutive days after the date of that action; or when your Civil Authority
        coverage for "Business income" coverage ends, whichever is later.

        25.     Plaintiff’s Policy does not contain any exclusion that would apply to allow

Defendant to deny coverage for losses caused by the interruption of Plaintiff’s business and the

actions of civil authorities.

        26.     The Policy utilizes, in part, policy forms and language published by the Insurance

Services Office, Inc. (“ISO”), which publishes policy forms for use by the insurance industry—as

evidenced by the ISO copyright designation at the bottom of some pages of the Policy.

        27.     Despite the fact that, prior to the effective date of the Policy, ISO published and

made available for use a standard virus exclusion form, Cincinnati chose not to include the ISO

standard virus exclusion form in the Policy.

        28.     The Policy does not contain any exclusion which would apply to allow Defendant

to completely deny coverage for losses caused by COVID-19 and related actions of civil

authorities taken in response to COVID-19. Specifically, the Policy does not include, and is not

subject to, any exclusion for losses caused by viruses or communicable diseases.

        29.     Because the Policy is an all-risk policy and does not exclude Plaintiff’s losses,

Plaintiff’s losses are covered up to the applicable limits of insurance.
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 8 of 25




   B. The COVID-19 Pandemic

       30.     COVID-19 is a novel coronavirus that originated in Wuhan, China at the end of

2019 and rapidly spread around the world, infecting millions of people, including over 2.15 million

Americans. As of this date, over 175,000 Americans have died due to COVID-19.

       31.     COVID-19 is a physical substance that can cause lethal illness. COVID-19 can be

present outside the body in viral fluid particles. COVID-19 is highly contagious and easily

communicable through droplets in the air and on surfaces.

       32.     The scientific community, and those personally affected by the virus, recognize

COVID-19 as a cause of real physical loss and damage. Contamination of the Insured Property

would be a direct physical loss requiring remediation to clean the surfaces and air within the

Insured Property.

       33.     COVID-19 remains capable of being transmitted on a variety of inert physical

surfaces for various periods of time. For example, reports issued by the National Institute of Health

(“NIH”) indicates that COVID-19 remains stable and transmittable in airborne aerosols for up to

three hours, on copper for up to four hours, on cardboard for up to 24 hours, and on plastic and

stainless steel for up to two to three days. Moreover, the COVID-19 pandemic has been

exacerbated by the fact that the virus physically infects and stays on surfaces of some objects or

materials for up to 28 days.

       34.     The virus also has the capacity to remain airborne for extended periods of time,

particularly in enclosed spaces.

       35.     The Center for Disease Control (“CDC”) has issued guidance recommending

people not to gather in groups larger than 10. Pursuant to CDC guidelines, people face increased
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 9 of 25




danger of contracting COVID-19 in places where people congregate and are in close proximity to

one another, and especially in indoor environments.

       36.     COVID-19 has been transmitted in a variety of ways, including transmission (a) by

way of human contract with surfaces and items of physical property; (b) by human to human

contact and interaction, including places like bars and restaurants, retail stores, and hair and beauty

salons, and the like; and (c) through airborne particles emitted into the air and even recirculated

through air conditioning units.

       37.     The presence of COVID-19 particles renders physical property unsafe and impairs

its value, usefulness, and/or normal function, causing direct physical harm to property and

resulting in direct physical loss and physical damage to property.

       38.     The presence of COVID-19 particles and/or the presence of persons infected with

COVID-19 or carrying COVID-19 particles at premises renders the premises unsafe, thereby

impairing the premises’ value, usefulness, and/or normal function, and resulting in direct physical

loss to and of the premises and property.

   C. The Covered Cause of Loss

       39.     The presence of COVID-19 has caused civil authorities throughout the country to

issue orders requiring the suspension of business at a wide range of establishments, including civil

authorities with jurisdiction over Plaintiff’s business (the “Closure Orders”).

       40.     As of the date this Complaint is filed, Vermont had over 1,566 total positive cases

of COVID-19.

       41.     In response to the public health emergency caused by the COVID-19 pandemic,

civil authorities across the United States, including the civil authorities with jurisdiction over
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 10 of 25




Plaintiff in Vermont, have issued Closure Orders restricting and prohibiting access to Plaintiff’s

insured property and the insured properties of other putative class members.

        42.     On Friday, March 13, 2020, the Governor of Vermont issued Executive Order 01-

20, Declaration of State of Emergency in Response to COVID-19 and National Guard Call-Out

(“Executive Order”), declaring a state of emergency for the State of Vermont in response to

COVID-19, and which ordered suspension of all non-essential (elective) dental care, the lifeblood

of Plaintiff’s business. Additional executive orders issued by the Vermont Governor extended the

period that Plaintiff could not operate its business for many more weeks.

        43.     State courts within the Third Circuit have already agreed with Plaintiff’s position

that physical loss and damage exists resulting in coverage here. See Friends of DeVito, et. al v.

Wolf, No. 68 MM 2020 (Pa. April 13, 2020). Furthermore, orders issued in states such as New

York, Colorado, Washington, Indiana, New Mexico, North Carolina, Missouri, and Illinois have

all recognized that COVID-19 poses a specific threat to property and can cause property loss and

damage.

        44.     The Closure Orders issued by Vermont authorities covering Vermont non-essential

businesses (such as Plaintiff’s) are similar to Closure Orders that have been issued nationwide by

state and local civil authorities.

        45.     The presence of COVID-19 caused direct physical loss of and/or damage to the

Insured Property under the Policy by, among other things, damaging the property, denying access

to the property, preventing customers and patients from physically occupying the property, causing

the property to be physically uninhabitable by customers and patients, causing its function to be

nearly eliminated or destroyed, and/or causing a suspension of business operations on the premises.
            Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 11 of 25




        46.     The Closure Orders of civil authorities prohibited access to Plaintiff and other class

members’ Insured Properties, and the areas immediately surrounding the Insured Properties, in

response to dangerous physical conditions resulting from a covered cause of loss.

        47.     As a result of the presence of COVID-19 and the Closure Orders, Plaintiff and other

class members sustained a suspension of business operations, sustained losses of business income,

and incurred extra expenses. Plaintiff has also sustained business income losses due to direct

physical loss or physical damage at the premises of dependent properties, because as a Periodontal

specialist, most of Plaintiff’s monthly new patients are referred to its office from all the general

dental offices and because those offices were shut down, Plaintiff’s office lost all sources of

referral.

        48.     Indeed, a federal district court has already determined that, based on allegations

similar to those included in this complaint, “Plaintiffs have adequately alleged a direct physical

loss.” Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-cv-03127-SRB, 2020 WL 4692385, at *4

(W.D. Miss. Aug. 12, 2020).

        49.     Plaintiff’s losses and expenses began on March 19, 2020 and continued through

June 1, 2020.

        50.     Plaintiff’s losses and expenses are not excluded from coverage under the Policy.

Because the Policy is an all-risk policy and Plaintiff has complied with its contractual obligations,

Plaintiff is entitled to payment for these losses and expenses.

        51.     Consistent with the terms and procedures of the Policy, Plaintiff submitted a claim

for loss to Defendant under the Policy due to the presence of COVID-19 and the shutdown Civil

Authority orders.
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 12 of 25




       52.      In violation of the Policy’s plain language and its own contractual obligations,

Defendant denied Plaintiff’s claim and refuses to pay for Plaintiff’s losses and expenses.

                               CLASS ACTION ALLEGATIONS

       53.      Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated. This action satisfies the numerosity, commonality, typicality, adequacy, predominance,

and superiority requirements of those provisions.

       54.      Plaintiff seeks to represent nationwide classes defined as:

             a. All persons and entities with Business Income coverage under a property insurance

                policy issued by Defendant that suffered a suspension of business due to COVID-

                19 at the premises covered by the business income coverage (the “Business Income

                Declaratory Judgment Class”).

             b. All persons and entities with Civil Authority coverage under a property insurance

                policy issued by Defendant that suffered loss of Business Income and/or Extra

                Expense caused by a Closure Order (the “Civil Authority Declaratory Judgment

                Class”).

             c. All persons and entities with Extra Expense coverage under a property insurance

                policy issued by Defendant that sought to minimize the suspension of business in

                connection with COVID-19 at the premises covered by their property insurance

                policy (the “Extra Expense Declaratory Judgment Class”).

             d. All persons and entities with Business Income from Dependent Properties coverage

                under a property insurance policy issued by Defendant that suffered an actual loss

                of Business Income caused by direct physical loss or physical damage at a
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 13 of 25




                   dependent property or properties (“the Business Income from Dependent Properties

                   Declaratory Judgment Class”).

        55.        Excluded from each defined Class is Defendant and any of its members, affiliates,

parents, subsidiaries, officers, directors, employees, successors, or assigns; governmental entities;

and the Court staff assigned to this case and their immediate family members. Plaintiff reserves

the right to modify or amend each of the Class definitions, as appropriate, during the course of

this litigation.

        56.        This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

        57.        Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined Class are so numerous that individual joinder of all Class Members is impracticable. While

Plaintiff is informed and believes that there are thousands of members of each Class, the precise

number of Class Members is unknown to Plaintiff but may be ascertained from Defendant’ books

and records. Class Members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic mail, internet

postings, and/or published notice.

        58.        Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class Members, including, without limitation:

              a. Defendant issued all-risk policies to the members of the Class in exchange for

                   payment of premiums by the Class Members;

              b. whether the Class suffered a covered loss based on the common policies issued to

                   members of the Class;
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 14 of 25




             c. whether Defendant wrongfully denied all claims based on COVID-19;

             d. whether Defendant’ Business Income coverage applies to a suspension of business

                caused by COVID-19;

             e. whether Defendant’ Civil Authority coverage applies to a loss of Business Income

                caused by the orders of state governors requiring the suspension of business as a

                result of COVID-19;

             f. whether Defendant’ Extra Expense coverage applies to efforts to minimize a loss

                caused by COVID-19;

             g. whether Defendant’ Business Income from Dependent Properties coverage applies

                to a loss of income caused by loss or damage to dependent properties;

             h. whether Defendant has breached its contracts of insurance through a blanket denial

                of all claims based on business interruption, income loss or closures related to

                COVID-19 and the related closures; and

             i. whether Plaintiff and the class are entitled to an award of reasonable attorney fees,

                interest and costs.

       59.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other Class Members’ claims because Plaintiff and the other Class Members are all

similarly affected by Defendant’ refusal to pay under its Business Income, Civil Authority, Extra

Expense, and Business Income from Dependent Properties coverages. Plaintiff’s claims are based

upon the same legal theories as those of the other Class Members. Plaintiff and the other Class

Members sustained damages as a direct and proximate result of the same wrongful practices in

which Defendant engaged.
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 15 of 25




       60.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate Class representative because its interests do not conflict with the interests

of the other Class Members who it seeks to represent, Plaintiff has retained counsel competent and

experienced in complex class action litigation, including successfully litigating class action cases

similar to this one, where insurers breached contracts with insureds by failing to pay the amounts

owed under their policies, and Plaintiff intends to prosecute this action vigorously. The interests

of the above-defined Classes will be fairly and adequately protected by Plaintiff and its counsel.

       61.     Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiff seeks class-

wide adjudication as to the interpretation, and resultant scope, of Defendant’s Business Income,

Civil Authority, and Extra Expense coverages. The prosecution of separate actions by individual

members of the Classes would create an immediate risk of inconsistent or varying adjudications

that would establish incompatible standards of conduct for the Defendant. Moreover, the

adjudications sought by Plaintiff could, as a practical matter, substantially impair or impede the

ability of other Class Members, who are not parties to this action, to protect their interests.

       62.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendant acted or refused to act on grounds generally applicable to Plaintiff and the other Class

Members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the Class Members.

       63.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 16 of 25




increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                     CAUSES OF ACTION

                                       COUNT I
          DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)

       64.     Plaintiff repeats and realleges Paragraphs 1-63 as if fully set forth herein.

       65.     Plaintiff brings this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

       66.     Plaintiff’s policy with Defendant, as well as those of the other Business Income

Declaratory Judgment Class Members, are contracts under which Defendant was paid premiums

in exchange for its promise to pay Plaintiff and the other Business Income Declaratory Judgment

Class Members’ losses for claims covered by the policy.

       67.     Plaintiff and the other Business Income Declaratory Judgment Class Members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Defendant, or Defendant is estopped from asserting them, and yet Defendant has abrogated its

insurance coverage obligations pursuant to the policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiff and the other Business

Income Declaratory Judgment Class Members are entitled.

       68.     Defendant has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 17 of 25




       69.      An actual case or controversy exists regarding Plaintiff and the other Business

Income Declaratory Judgment Class Members’ rights and Defendant’ obligations under the

policies to reimburse Plaintiff for the full amount of Business Income losses incurred by Plaintiff

and the other Business Income Declaratory Judgment Class Members in connection with

suspension of their businesses stemming from the COVID-19 pandemic.

       70.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business Income Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiff and the other Business Income Declaratory Judgment Class Members’

                Business Income losses incurred in connection with the Closure Orders and the

                necessary interruption of their businesses stemming from the COVID-19 pandemic

                are insured losses under their policies; and

             b. Defendant is obligated to pay Plaintiff and the other Business Income Declaratory

                Judgment Class Members for the full amount of the Business Income losses

                incurred and to be incurred in connection with the Closure Orders during the

                relevant time period and the necessary interruption of their businesses stemming

                from the COVID-19 pandemic.

                                       COUNT II
          DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
       (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)

       71.      Plaintiff repeats and realleges Paragraphs 1-63 as if fully set forth herein.

       72.      Plaintiff brings this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

       73.      Plaintiff’s insurance policy with Defendant, as well as those of the other Civil

Authority Declaratory Judgment Class Members, are contracts under which Defendant was paid
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 18 of 25




premiums in exchange for its promise to pay Plaintiff and the other Civil Authority Declaratory

Judgment Class Members’ losses for claims covered by the policy.

       74.      Plaintiff and the other Civil Authority Declaratory Judgment Class Members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Defendant, or Defendant is estopped from asserting them, and yet Defendant has abrogated its

insurance coverage obligations pursuant to the policies’ clear and unambiguous terms and have

wrongfully and illegally refused to provide coverage to which Plaintiff and the other Class

Members are entitled.

       75.      Defendant has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       76.      An actual case or controversy exists regarding Plaintiff and the other Civil

Authority Declaratory Judgment Class Members’ rights and Defendant’s obligations under the

policies to reimburse Plaintiff and the other Civil Authority Declaratory Judgment Class Members

for the full amount of covered Civil Authority losses incurred by Plaintiff and the other Civil

Authority Declaratory Judgment Class Members in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.

       77.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Civil Authority Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiff and the other Civil Authority Declaratory Judgment Class Members’ Civil

                Authority losses incurred in connection with the Closure Orders and the necessary

                interruption of their businesses stemming from the COVID-19 pandemic are

                insured losses under their policies; and
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 19 of 25




             b. Defendant is obligated to pay Plaintiff and the other Civil Authority Declaratory

                Judgment Class Members the full amount of the Civil Authority losses incurred and

                to be incurred in connection with the covered losses related to the Closure Orders

                and the necessary interruption of their businesses stemming from the COVID-19

                pandemic.

                                       COUNT III
           DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
       (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)

       78.      Plaintiff repeats and realleges Paragraphs 1-63 as if fully set forth herein.

       79.      Plaintiff brings this Count individually and on behalf of the other members of the

Extra Expense Declaratory Judgment Class.

       80.      Plaintiff’s insurance policy with Defendant, as well as those of the other Extra

Expense Declaratory Judgment Class Members, are contracts under which Defendant was paid

premiums in exchange for its promise to pay Plaintiff and the other Extra Expense Declaratory

Judgment Class Members’ losses for claims covered by the policy.

       81.      Plaintiff and the other Extra Expense Declaratory Judgment Class Members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Defendant, or Defendant is estopped from asserting them, and yet Defendant has abrogated

their insurance coverage obligations pursuant to the policies’ clear and unambiguous terms and

have wrongfully and illegally refused to provide coverage to which Plaintiff and the other Class

Members are entitled.

       82.      Defendant has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 20 of 25




       83.      An actual case or controversy exists regarding Plaintiff and the other Extra Expense

Declaratory Judgment Class Members’ rights and Defendant’s obligations under the policies to

reimburse Plaintiff and the other Extra Expense Declaratory Judgment Class Members for the full

amount of Extra Expense losses incurred by Plaintiff in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.

       84.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiff and the other Extra Expense Declaratory Judgment Class Members’ Extra

                Expense losses incurred in connection with the Closure Orders and the necessary

                interruption of their businesses stemming from the COVID-19 pandemic are

                insured losses under their policies; and

             b. Defendant is obligated to pay Plaintiff and the other Extra Expense Declaratory

                Judgment Class Members for the full amount of the Extra Expense losses incurred

                and to be incurred in connection with the covered losses related to the Closure

                Orders during the relevant time period and the necessary interruption of their

                businesses stemming from the COVID-19 pandemic.

                                      COUNT IV
     DECLARATORY JUDGMENT – BUSINESS INCOME FROM DEPENDENT
                             PROPERTIES COVERAGE
(Claim Brought on Behalf of the Business Income from Dependent Properties Declaratory
                                   Judgment Class)

       85.      Plaintiff repeats and realleges Paragraphs 1-63 as if fully set forth herein.

       86.      Plaintiff brings this Count both individually and on behalf of the other members of

the Business Income from Dependent Properties Declaratory Judgment Class.
          Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 21 of 25




        87.     Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare the rights

and other legal relations of the parties in dispute.

        88.     Plaintiff’s Policy, as well as the policies of other Business Income from Dependent

Properties Declaratory Judgment Class members, are insurance contracts under which Defendant

was paid premiums in exchange for promises to pay Business Income from Dependent Properties

Declaratory Judgment Class members’ losses for claims covered by the Policy.

        89.     In the Policy, Defendant promised to pay for losses of business income sustained

as a result of perils not excluded under the Policy. Specifically, Defendant promised to pay for

losses of business income sustained due to direct physical loss or physical damage at the premises

of a dependent property.

        90.     Plaintiff and Business Income from Dependent Properties Declaratory Judgment

Class members suffered losses of business income due to direct physical loss and/or physical

damage at the premises of dependent properties.

        91.     These losses triggered business income from dependent properties coverage under

the Policy and other Business Income from Dependent Properties Declaratory Judgment Class

members’ policies.

        92.     Plaintiff and the other Business Income from Dependent Properties Declaratory

Judgment Class members have complied with all applicable provisions of their respective policies,

including payment of premiums.

        93.     Defendant, without justification, disputes that the Policy and other Business Income

from Dependent Properties Declaratory Judgment Class members’ policies provide coverage for

these losses.
         Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 22 of 25




       94.      Plaintiff seeks a Declaratory Judgment that its Policy and other Business Income

from Dependent Properties Declaratory Judgment Class members’ policies provide coverage for

the losses of business income attributable to the facts set forth above.

       95.      An actual case or controversy exists regarding Plaintiff’s and other Business

Income from Dependent Properties Declaratory Judgment Class members’ rights and Defendant’s

obligations to reimburse Plaintiff and other Business Income from Dependent Properties

Declaratory Judgment Class members for the full amount of these losses. Accordingly, the

Declaratory Judgment sought is justiciable.

       96.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

             a. The Policy and other Business Income from Dependent Properties Declaratory

                Judgment Class members’ policies provide coverage for Class members’ losses of

                business income from dependent properties.

             b. Defendant is obligated to pay Plaintiff and the other Business Income from

                Dependent Properties Declaratory Judgment Class Members the full amount of the

                contingent income losses incurred and to be incurred in connection with the covered

                losses related to the Closure Orders and the necessary interruption of their

                businesses stemming from the COVID-19 pandemic.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other Class Members,

respectfully requests that the Court enter judgment in its favor and against Defendant as follows:
 Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 23 of 25




a. Entering an order certifying the proposed nationwide Classes, as requested herein,

   designating Plaintiff as Class representative, and appointing Plaintiff’s undersigned

   attorneys as Counsel for the Classes;

b. Entering declaratory judgments on Counts I–IV in favor of Plaintiff and the members

   of the Business Income Declaratory Judgment Class, the Civil Authority Declaratory

   Judgment Class, Extra Expense Declaratory Judgment Class, and the Business Income

   from Dependent Properties Declaratory Judgment Class, as follows:

      i.   Business Income, Civil Authority, Extra Expense, and Business Income from

           Dependent Properties losses incurred in connection with the Closure Orders and

           the necessary interruption of their businesses stemming from the COVID-19

           pandemic are insured losses under their policies; and

     ii.   Defendant is obligated to pay for the full amount of the Business Income, Civil

           Authority, Extra Expense, and Business Income from Dependent Properties

           losses incurred and to be incurred related to COVID-19, the Closure Orders and

           the necessary interruption of their businesses stemming from the COVID-19

           pandemic.

c. Ordering Defendant to pay both pre- and post-judgment interest on any amounts

   awarded;

d. Ordering Defendant to pay attorneys’ fees and costs of suit; and

e. Ordering such other and further relief as may be just and proper.
 Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 24 of 25




                                 JURY DEMAND

Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: August 25, 2020                         Respectfully submitted,


                                              By: /s/ Lawrence E. Bathgate, II
                                              Lawrence E. Bathgate, II, Esq.
                                              Fed. ID No. LB-7387
                                              lbathgate@bathweg.com
                                              John J. Reilly, Esq.
                                              Fed ID No. JR-0402
                                              jreilly@bathweg.com
                                              Ryan M. Farrell, Esq.
                                              Fed ID No. 276372018
                                              rfarrell@bathweg.com
                                              BATHGATE, WEGENER & WOLF, P.C.
                                              One Airport Road
                                              P.O. Box 2043
                                              Lakewood, New Jersey 08701
                                              Phone: (732) 363-0666

                                               Adam M. Moskowitz
                                               (Pro Hac Vice Admission Pending)
                                               Florida Bar No. 984280
                                               adam@moskowitz-law.com
                                               Adam A. Schwartzbaum
                                               (Pro Hac Vice Admission Pending)
                                               Florida Bar No. 93014
                                               adams@moskowitz-law.com
                                               Howard M. Bushman
                                               (Pro Hac Vice Admission Pending)
                                               Florida Bar No. 0364230
                                               howard@moskowitz-law.com
                                               THE MOSKOWITZ LAW FIRM, PLLC
                                               2 Alhambra Plaza, Suite 601
                                               Coral Gables, FL 33134
                                               Telephone: (305) 740-1423

                                               William F. “Chip” Merlin, Jr.
                                               cmerlin@MerlinLawGroup.com
                                               New Jersey Bar No. 055182013
                                               Florida Bar No. 364721
                                               Michael Howard Moore
                                               DC Bar No. 482356
                                               mmoore@merlinlawgroup.com
Case 2:20-cv-00171-wks Document 1 Filed 08/25/20 Page 25 of 25




                                 (Pro Hac Vice Admission Pending)
                                 MERLIN LAW GROUP
                                 777 S. Harbour Island Blvd.,
                                 Suite 950
                                 Tampa, FL 33602
                                 Telephone: (813) 229-1000
                                 Facsimile: (813) 229-3692

                                 Rene M. Sigman
                                 Texas Bar No. 24037492
                                 rsigman@MerlinLawGroup.com
                                 (Pro Hac Vice Admission Pending)
                                 MERLIN LAW GROUP
                                 515 Post Oak Blvd
                                 Suite 510
                                 Houston, Texas 77027
                                 Tel: (713) 626-8880
                                 Fax: (713) 626-8881

                                 Christina Phillips
                                 Illinois Bar No. 6287091
                                 cphillips@merlinlawgroup.com
                                 (Pro Hac Vice Admission Pending)
                                 MERLIN LAW GROUP
                                 181 West Madison
                                 Suite 3475
                                 Chicago, Illinois 60602
                                 Tel: (312) 260-0806
                                 Fax: (312) 260-0808
